Per curiam.
These disciplinary matters are before the Court on the report and recommendation of special master, Thomas E. Shanahan, who recommends accepting the petition for voluntary discipline filed by Respondent Chima Earnest Okene (State Bar No. 551121) pursuant to Bar Rule 4-227 (c) after the issuance of a formal complaint. In his petition, Okene admitted that he violated Rules 1.8 (e), 1.15 (I), (II), and (III) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and he agreed to accept discipline ranging from a formal admonition to a nine-month suspension. The State Bar supported Okene’s petition and requested a suspension of nine months. The *657special master recommended the imposition of a nine-month suspension as the appropriate sanction for Okene’s misconduct, and we agree.
Decided October 1, 2012.
In his petition, Okene admitted the following facts. Okene overdrew his attorney trust account several times in late 2005, and a check was presented against insufficient funds in the trust account in December 2009. He deposited personal funds in his trust account, permitted earned fees to remain in the trust account, and issued checks on the trust account for personal and non-client uses. Okene also permitted fiduciary funds to be deposited into and administered from his operating accounts. In addition, Okene advanced money to two clients in the course of representing them, and the loan was not an advancement of court costs or litigation expenses. Okene asserted that these difficulties were primarily the result of his failure to become familiar with the Bar Rules regarding trust and operating accounts and communication difficulties caused by his frequent trips overseas to attend to business. These trips became more lengthy after back surgery made traveling more difficult and forced him to stay overseas for longer periods of time. He takes full responsibility for his failures and contends that he has now made himself familiar with the Bar Rules and will ensure that the rules are strictly followed in the future.
Based on the record, we find that Okene violated Rules 1.8 (e), 1.15 (I) (a), 1.15 (II) (a)-(c), and 1.15 (III) (a). Although many of these Rule 1.15 violations are punishable by disbarment, we find in mitigation that Okene had no prior discipline, he is remorseful, he suffered health concerns, and no client funds were misappropriated or lost. In aggravation, we find that Okene engaged in a pattern of misconduct, there were multiple offenses, and Okene has substantial experience in the practice of law, having been admitted to the State Bar in 2001.
Having reviewed the record, we agree with the special master and the State Bar that a nine-month suspension is an appropriate sanction for Okene’s misconduct. Accordingly, we accept the petition for voluntary discipline and hereby order that Chima Earnest Okene be suspended for a period of nine months. He is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Nine-month suspension.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.